PER CURIAM:
Terence G. Westry appeals the district court’s order granting summary judgment to North Carolina A & T State University in his employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Westry v. North Carolina A & T State University, 286 F.Supp.2d 597 (M.D.N.C. Sept. 25, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED